Case 1:18-cv-00465-LEK-WRP Document 31 Filed 01/18/19 Page 1 of 6        PageID #: 763



  PAUL ALSTON                     1126       LOUIS ERTESCHIK                5241
  KRISTIN L. HOLLAND              10063      HAWAI`I DISABILITY RIGHTS CENTER
  MAILE OSIKA                     9826       1132 Bishop Street, Suite 2102
  GEORGE TRAN                     10911      Honolulu, HI 96813
                                             Telephone: (808) 949-2922
  DENTONS US LLP                             Facsimile: (808) 949-2928
  1001 Bishop Street, Suite 1800             E-mail: louis@hawaiidisabilityrights.org
  Honolulu, HI 96813
  Telephone: (808) 524-1800
  Facsimile: (808) 524-4591                  Attorneys for Plaintiff
  E-mail: paul.alston@dentons.com            HAWAI`I DISABILITY RIGHTS CENTER
          kristin.holland@dentons.com
          maile.osika@dentons.com
          george.tran@dentons.com

                    IN THE UNITED STATES DISTRICT COURT

                            FOR THE DISTRICT OF HAWAI`I

  HAWAI`I DISABILITY RIGHTS                   Case No. CV18-00465 LEK-RLP
  CENTER, in a representative capacity
  on behalf of its constituents,              REPORT OF THE PARTIES’
                                              PLANNING MEETING;
               Plaintiff,                     CERTIFICATE OF SERVICE

        vs.

  CHRISTINA KISHIMOTO, in her                 Rule 16 Scheduling Conference:
  official capacity as Superintendent of      Date: January 28, 2019
  the State of Hawai`i, Department of         Time: 9:30 a.m.
  Education; and PANKAJ BHANOT, in            Judge: Hon. Richard L. Puglisi
  his official capacity as Director of the
  State of Hawai`i, Department of             No Trial Date
  Human Services,

               Defendants.
Case 1:18-cv-00465-LEK-WRP Document 31 Filed 01/18/19 Page 2 of 6           PageID #: 764



              REPORT OF THE PARTIES’ PLANNING MEETING
               Plaintiff Hawai`i Disability Rights Center (“Plaintiff”) hereby

  submits this Report of the Parties’ Planning Meeting pursuant to Rule 26(f) of the

  Federal Rules of Civil Procedure (“FRCP”) and Rule 26.1 of the Local Rules of

  Practice for the United States District Court for the District of Hawai`i (“Local

  Rules”).

  I.    MEETING

               Counsel for the parties conferred in person on Monday, January 7,

  2019 at 1:00 p.m. Kristin L. Holland, Esq., and Maile Osika, Esq., participated on

  behalf of Plaintiff. Ryan Akamine, Esq., and Skyer G. Cruz, Esq., participated on

  behalf of Defendants Christina Kishimoto (in her official capacity as

  Superintendent of the State of Hawai`i, Department of Education), and Pankaj

  Bhanot (in his official capacity as Director of the State of Hawai`i, Department of

  Human Services) (together, “Defendants”).

  II.   DISCOVERY PLAN

               Pursuant to FRCP Rule 26(f)(3), the parties discussed the following

  views and proposals on a discovery plan:




                                             1
Case 1:18-cv-00465-LEK-WRP Document 31 Filed 01/18/19 Page 3 of 6                PageID #: 765



                    A.        Initial Disclosures (FRCP Rule 26(f)(3)(A))

                    The Parties agreed to exchange initial disclosures on January 21,

  2019, within 14 days after the parties’ FRCP Rule 26(f) conference, as required by

  FRCP Rule 26(a)(1)(C).

                    B.        Scope and Timing of Discovery (FRCP Rule 26(f)(3)(B))

                    Pursuant to Dkt. No. 24, this Court granted Plaintiff’s request for

  limited FRCP Rule 30(b)(6) depositions of Defendants’ representatives in advance

  of the evidentiary hearing on Plaintiff's pending Motion for Preliminary Injunction

  filed on November 28, 2018 (“Motion”) [Dkt. No. 8]. The parties have

  subsequently agreed to February 14, 2019 for the FRCP Rule 30(b)(6) depositions.

  A date for the evidentiary hearing on the Motion will be set after the depositions

  occur [See Dkt. No. 30].

                    Plaintiff served document requests on Defendants’ counsel at the

  planning meeting on January 7, 2019. The Parties agree that all other discovery

  shall be conducted in accordance with this Court's normal practice, the FRCP, and

  the Local Rules. The parties will conduct customary discovery on the claims and

  defenses asserted, and will attempt to resolve discovery disputes among themselves

  before bringing any disputes before the Court. The discovery deadlines should be

  set as usual in the ordinary course.


                                                  2
  10112670\000001\109941933\V-2
Case 1:18-cv-00465-LEK-WRP Document 31 Filed 01/18/19 Page 4 of 6                PageID #: 766



                    C.        Electronic Discovery (FRCP Rule 26(f)(3)(C))

                    Plaintiff requested that Defendants actively retain documents related

  to the parties claims and defenses. Defendants represented that they have issued a

  litigation hold to preserve those documents in their possession. Similarly, Plaintiff

  has issued a litigation hold to preserve documents in its possession.

                    The parties do not at this time anticipate issues concerning disclosure

  or discovery of electronically stored information (“ESI”) that will require the

  intervention of the Court. The parties agree to work together to produce ESI in a

  mutually beneficial format.

                    D.        Privilege (FRCP Rule 26(f)(3)(D))

                    The Parties discussed and agreed to the need for a stipulated

  protective order to address concerns regarding private medical and educational

  information, as instructed by the Court on December 18, 2018 [Dkt. No. 15]. The

  Parties agreed to a Stipulated Protective Order, which this Court entered on

  January 17, 2019 [Dkt. No. 29].

                    At this time, the parties do not anticipate any unusual issues

  concerning claims of privilege, work product, or of protection of trial-preparation

  materials.




                                                  3
  10112670\000001\109941933\V-2
Case 1:18-cv-00465-LEK-WRP Document 31 Filed 01/18/19 Page 5 of 6                  PageID #: 767



                    E.        Limitations on Discovery (FRCP Rule 26(f)(3)(E))

                    At this time, the parties do not anticipate any need for changes in the

  limitations on discovery imposed under the FRCP or by Local Rules.

                    The early FRCP Rule 30(b)(6) depositions relating to the evidentiary

  hearing on the Motion are limited in scope and limited in time to ninety (90)

  minutes for each witness from the DOE and DHS [Dkt. No. 24]. Plaintiff reserves

  the right to conduct full FRCP Rule 30(b)(6) depositions of these parties at a later

  date.

                    F.        Other Orders (FRCP 26(f)(3)(F))

                    Any other orders, as may be necessary, should be set by order at the

  Scheduling Conference pursuant to this Court's normal practice and schedule, the

  FRCP, and the Local Rules.

  III.     OTHER MATTERS

                    Pursuant to LR26.1(c), the Parties discussed alternative dispute

  resolution options, including, without limitation, the option of participation in the

  court’s mediation program. The parties are prepared to consider this matter further

  and discuss options at the Scheduling Conference.

                     At this point, the parties are open to settlement discussions facilitated

  by a Magistrate Judge. The parties have and will continue to communicate


                                                  4
  10112670\000001\109941933\V-2
Case 1:18-cv-00465-LEK-WRP Document 31 Filed 01/18/19 Page 6 of 6          PageID #: 768



  regarding other matters related to discovery and other issues in advance of the

  Scheduling Conference.


                    DATED: Honolulu, Hawai`i, January 18, 2019.


                                             /s/ Maile Osika
                                          PAUL ALSTON
                                          KRISTIN L. HOLLAND
                                          MAILE OSIKA
                                          GEORGE TRAN
                                          LOUIS ERTESCHIK
                                          Attorneys for Plaintiff




                                             5
  10112670\000001\109941933\V-2
